                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  ABIGAIL MATUTE                                  *     CIVIL ACTION NO. 19-0124


  VERSUS                                          *     JUDGE TERRY A. DOUGHTY


  WAL-MART STORES, INC., ET AL.                   *     MAG. JUDGE KAREN L. HAYES


                                       JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED that plaintiff’s motion to remand [doc. # 7] is DENIED.

        MONROE, LOUISIANA, this 5th day of June, 2019.



                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
